896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adrianne J. SMITH;  Arnita L. Johnson, Plaintiffs-Appellants,v.MAYOR AND CITY COUNCIL OF BALTIMORE;  Albert Piccoli,Supervisor, Individually and in his corporate capacity;Robert Hicks, Assistant Superintendent, Individually and inhis corporate capacity, Defendants-Appellees,andCity of Baltimore, City Hall;  Law Department and City ofBaltimore Department of Housing and Community Development,(now known as Neighborhood Progress Administration);Neighborhood Development Inspectors Section, Defendants.
No. 88-3639.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Feb. 12, 1990.

Adrianne J. Smith, Arnita L. Johnson, appellants pro se.
Shawn Alcarese, James Stewart Ruckle, Jr., City Solicitor's Office for the City of Baltimore, for appellees.
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Adrianne J. Smith and Arnita L. Johnson appeal from the district court's order granting judgment in favor of the defendants in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. City of Baltimore, C/A No. 85-4923-NPR (D.Md. Sept. 6, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.